                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

UNITED STATES OF AMERICA, ex rel.,                     )
MARY HAGGARD,                                          )
                                                       )
               Plaintiffs,                             )     CIVIL CASE NO.: 3:12-cv-00669
                                                       )     JUDGE FRIEDMAN
       v.                                              )     MAGISTRATE JUDGE FRENSLEY
                                                       )
DIVERSICARE MANAGEMENT SERVICES                        )
CO., MAYFIELD REHAB & SPECIAL CARE                     )
CENTER, and GARLAND NURSING AND                        )
REHAB CENTER,                                          )       UNDER SEAL
                                                       )       AND IN CAMERA
               Defendants.                             )


  UNITED STATES’ NOTICE OF ELECTION TO INTERVENE FOR PURPOSES OF
                 SETTLEMENT AND MOTION TO UNSEAL

       Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(2) and (4), the United States notifies

the Court that it intervenes in this action for purposes of settlement. The parties have executed a

settlement agreement resolving this case with no issues to remain before the Court. The United

States and Relator intend to file a joint stipulation of dismissal once certain commitments in the

settlement agreement have been fulfilled.

       The United States requests that Relator’s Complaint [D.E. 1]; Docket Nos. 2-8, 10-22, 24,

26-28, 30-33, 35-37, 39-42, 44-45, 47-53, 55-56, 58-60, 62-63, 65-66, 68-70, 72-73, 75-76, 78-79,

81-83, 85-87, 89-90, 92, and this Notice [D.E. 93]; and the attached proposed Order be unsealed,

but that all other papers currently on file in this action remain under seal because, in discussing the

content and extent of the United States’ investigation, such papers are provided by law to the Court

alone for the sole purpose of evaluating whether the seal and time for making an election to

intervene should be extended or partially lifted.




    Case 3:12-cv-00669 Document 93 Filed 02/18/20 Page 1 of 3 PageID #: 304
  A proposed order accompanies this notice.

                                      Respectfully submitted,

                                      DONALD Q. COCHRAN
                                      United States Attorney
                                      Middle District of Tennessee

                                      s/Sarah K. Bogni
                                      SARAH K. BOGNI
                                      Assistant U.S. Attorney
                                      110 Ninth Avenue South, Suite A-961
                                      Nashville, TN 37203
                                      Telephone: (615) 736-5151
                                      Fax: (615) 401-6626
                                      Email: sarah.bogni@usdoj.gov




                                 2
Case 3:12-cv-00669 Document 93 Filed 02/18/20 Page 2 of 3 PageID #: 305
                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Notice of Election to Intervene
in Part for Purposes of Settlement and Motion to Unseal was served via E-mail and/or First Class
U.S. Mail, postage prepaid on February 18, 2020, to the following:


         William Michael Hamilton, Esq.
         Provost, Umphrey Law Firm, LLP             Anna Dover
         Nashville Office                           Kreindler & Associates
         4205 Hillsboro Pike, Suite 303             7676 Hillmont Street, Suite 240A
         Nashville, TN 37215                        Houston, TX 77040-6478
         Email: mhamilton@pulf.com                  Email: adover@blowthewhistle.com




Because this action is under seal pursuant to 31 U.S.C. §§ 3729-3733, as amended, Defendants
have not been served with copies of the foregoing Notice.

                                               s/Sarah K. Bogni
                                               SARAH K. BOGNI
                                               Assistant United States Attorney




                                     3
    Case 3:12-cv-00669 Document 93 Filed 02/18/20 Page 3 of 3 PageID #: 306
